IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-41038
                         Conference Calendar



ERBEY FLORES,

                                          Plaintiff-Appellant,

versus

TRACII SHAVERS; SAMUEL SEALS;
DOYLE B. MCELVANEY,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-95-CV-453
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Erbey Flores, Texas state prisoner # 574931, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).     He argues

that the court improperly dismissed his retaliation claim.     We

have carefully reviewed the record and Flores’s brief.

Essentially for reasons set forth by the district court, Flores

v. Shavers, No. G-95-453 (S.D. Tex. Sept. 30, 1996)(unpublished),


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-41038
                                 -2-

we hold that Flores has failed to demonstrate that the district

court abused its discretion in dismissing the complaint as

frivolous.

     Flores’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R.

42.2.   Flores is cautioned that future frivolous civil suits and

appeals filed by him or on his behalf will invite the imposition

of sanctions.    Flores is cautioned further to review any pending

suits and appeals to ensure that they do not raise arguments that

are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.